Citation Nr: 0209535	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently rated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

The veteran and his sister, C.M.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased evaluation in excess of 30 percent for service-
connected anxiety reaction.  

The veteran appeared at the RO for a hearing before the 
undersigned traveling Board Member in February 2002.  The 
transcript of the hearing contains testimony which indicates 
that the veteran seeks entitlement to an increased rating in 
excess of 10 percent for his service-connected muscle spasm 
of the cervical region.  As this issue is not currently 
before the Board, the matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

The service-connected anxiety reaction is manifested by 
episodic anxiety attacks with associated impaired memory, 
social withdrawal and a depressed and blunted affect which 
produce occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no higher, for 
anxiety reaction have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

VA correspondence dated in January 2001 has provided the 
veteran with express notice of the VCAA.  This notice 
included discussion of the new law and an explanation of how 
VA will assist in obtaining necessary information and 
evidence.  Thus, the veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
VA has also conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  He 
has also been provided with a VA medical examination in 
February 2001 that specifically addressed the issue on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  We note that at his February 2002 hearing before 
the undersigned Board member, the veteran stated that he 
received treatment for his service-connected psychiatric 
disability only from VA sources.  The records obtained for 
his claim appear to be complete for the period dating from 
the time of the most recent prior and final Board decision of 
July 1998 to the present.
 
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

Factual Background

A history of the veteran's claim shows that he was initially 
granted service connection and a 10 percent rating for 
anxiety reaction in a December 1968 rating decision.  Several 
years afterwards, he was granted a 30 percent rating in a May 
1975 rating decision, effective from April 1975.  This rating 
has remained in continuous effect since that time.

In March 1999, the veteran submitted correspondence to VA 
which constituted an application to reopen his claim for a 
rating increase in excess of 30 percent for anxiety reaction.  
We note that the most recent prior Board action addressing 
the specific issue on appeal was a July 1998 appellate 
decision.  This prior Board decision is final and we will 
therefore restrict our review of the evidence to only those 
pertinent records which postdate the July 1998 Board 
decision.  (See 38 U.S.C.A. § 7104 (West 1991):  Except as 
provided in 38 U.S.C.A. § 5108 (West 1991), when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.)  

Pertinent VA outpatient treatment records dated from December 
1998 to March 2001 show that during this period the veteran 
received counseling and psychotropic medication to treat the 
symptoms of his anxiety reaction.  The therapy reports are 
consistent for showing that the veteran was not psychotic and 
did not have homicidal or suicidal ideation.  During this 
period, the symptoms relating to his psychiatric disorder 
were shown as occasional problems sleeping, anxiety around 
large crowds of people or when exposed to loud noises and a 
display of an affect which was alternately described as being 
flattened, depressed, restricted, bland or blunted affect.  
His mood was characterized as being depressed, anxious or 
dysphoric.  There was a general tendency on part of the 
veteran towards social avoidance and isolation except from 
his sister (who was his primary social contact) and his 
church congregation.  He stated that attending his church 
caused him anxiety, but indicated that he dealt with his 
anxiety "preparing himself ahead of time."  His Global 
Assessment of Functioning (GAF) score during this period was 
consistently 50, indicating serious impairment in social and 
occupational functioning.  (See American Psychiatric 
Association Diagnostic and Statistical Manual, Fourth Edition 
(DSM-IV).)

The report of a February 2001 VA psychiatric examination 
shows that the veteran's claims file and psychiatric history 
were reviewed by the examining psychiatrist.  The examiner 
found no evidence in the veteran's history of psychosis, 
panic attacks or symptomatology relating to a diagnosis of 
obsessive-compulsive disorder or post-traumatic stress 
disorder.  The veteran complained of having trouble sleeping 
and of experiencing feelings of anxiety during the daytime 
and that he desired to avoid crowds.  He reported that he was 
not employed as of 1986 and that his daily activities 
involved visiting his sister who lived nearby and who cooked 
for him.  He spent his day watching television, working in 
his garden, and hunting and fishing.  

On mental status examination, the veteran was alert and 
oriented on all spheres.  He displayed mildly dysarthric 
speech.  His mood was sometimes sad and sometimes happy.  His 
displayed an affect which was pleasant and appropriate 
although also anxious.  He denied having suicidal or 
homicidal ideation or auditory hallucinations.  The examiner 
found no evidence of an illogical or delusional thought 
process.  The veteran's insight was characterized as being 
equivocal and he had adequate judgment to avoid common 
dangers.  His memory for recent and remote events was fair.  
The diagnosis was anxiety disorder not otherwise specified.  
His GAF score was 60, with 60 being his highest GAF score, 
indicating moderate difficulty is social and occupational 
functioning.  (See American Psychiatric Association 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).)  
His GAF score for the past year ranged from 50 to 55.  In his 
discussion, the examining psychiatrist remarked that the 
veteran's anxiety disorder appeared to produce moderate 
social and industrial dysfunction.  The veteran was deemed to 
be competent to manage his own finances.

The transcript of a February 2002 hearing before the 
undersigned Board Member shows that the veteran testified 
that he needed to use psychotropic medication on a  regular 
basis for treatment of his anxiety symptoms.  He reported 
that he experienced occasional episodes of anxiety attacks, 
during which he became forgetful and sought only to be alone 
and away from contact with others.  His sister testified that 
he became absentminded during his anxiety attacks and tried 
to go off to be by himself.  He was also occasionally 
irritable with others though not towards her.  The veteran 
reported that he experienced an anxiety attack one week prior 
to the hearing.  Before that, he suffered an anxiety attack 
two months earlier.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2001).

The veteran's anxiety reaction is currently rated as 30 
percent disabling under the criteria for generalized anxiety 
disorder, contained in regulation 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The psychiatric rating schedule 
provides for the following applicable rating criteria:

A 30 percent evaluation is warranted where there is evidence 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

Though the veteran appeared to be only moderately impaired at 
the time of his VA examination in February 2001, his mood was 
anxious or depressed and his affect was generally blunted and 
flattened during his therapy sessions for the period from 
December 1998 to March 2001, with a GAF score which was 
consistently 50, indicating that he suffered from serious 
impairment in his social and occupational functioning.  The 
objective evidence of record for the period from December 
1998 to the present, when viewed as a whole, tends to 
indicate that the constellation of symptomatology associated 
with the veteran's psychiatric disorder more closely 
approximates that which is contemplated in the rating 
schedule for a 50 percent rating for occupational and social 
impairment with reduced reliability and productivity.  (See 
38 C.F.R. § 4.7)  We also find the oral testimony of the 
veteran and his witness to be credible regarding his tendency 
towards social withdrawal during his occasional anxiety 
attacks.  This also supports a finding of serious impairment 
of his social and occupational functioning.  Therefore, 
resolving all doubt in this regard in favor of the veteran, 
we find that the assignment of an increased evaluation, from 
30 percent to 50 percent, is warranted.  (See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).)  The appeal is therefore granted, subject to the 
controlling laws and regulations which govern awards of VA 
compensation benefits.

Though we have determined that the evidence warrants the 
assignment of a 50 percent rating for the veteran's anxiety 
reaction we do not find, however, that the evidence supports 
an award of a 70 percent rating.  He does not have 
deficiencies in his family relations as he socializes with 
his sister on a daily basis.  His judgment is deemed adequate 
for avoiding common dangers and there is no evidence that he 
suffers from a delusional or illogical thought process.  He 
is not a threat to himself or to others as he does not have 
suicidal or homicidal ideation and he is not psychotic.  
Therefore, we do not find that the evidence demonstrates that 
he suffers from occupational and social impairment to the 
degree of severity contemplated in the schedule for a 70 
percent evaluation.


ORDER

An increased evaluation to 50 percent and no higher for 
service-connected anxiety reaction is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

